IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00059-CV

IN THE INTEREST OF H.M.C. AND D.W.C., CHILDREN,
                                        Appellant



                               From the County Court
                               Bosque County, Texas
                              Trial Court No. CV-13239


                           MEMORANDUM OPINION

       Michael Parker attempts to appeal the trial court’s permanency hearing order

issued on February 13, 2014. The Clerk of this Court notified Parker by letter dated

March 4, 2014 that his appeal was subject to dismissal because it appeared the

permanency hearing order is not a final, appealable order. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195, 205 (Tex. 2001); In the Interest of J.D., 304 S.W.3d 522, 525 (Tex.

App.—Waco 2009, no pet.) (standards enunciated in Lehmann and its progeny for what

constitutes a "final order" for purposes of appeal governs termination cases brought by

the Department). The Clerk warned Parker in the same letter that the appeal would be

dismissed unless, within 10 days from the date of the letter, a response was filed
showing grounds for continuing the appeal. Ten days have passed, and we have not

received a response from Parker.

         This appeal is dismissed. 1 TEX. R. APP. P. 42.3(a), (c).

         Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.



                                                      TOM GRAY
                                                      Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 20, 2014
[CV06]




1   A  motion  for  rehearing  may  be  filed  within  15  days  after  the  judgment  or  order  of  this  Court  is 
rendered.  TEX.  R.  APP.  P. 49.1.  If the appellant desires to have the decision of this Court reviewed by the 
Texas Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45 
days after either the date the court of appeals’ judgment was rendered or the date the last ruling on all 
timely motions for rehearing was made by the court of appeals.  TEX. R. APP. P. 53.7(a). 
 

In the Interest of H.M.C. and D.W.C., Children                                                                Page 2